Case 9:21-cr-80026-AMC Document 63 Entered on FLSD Docket 03/11/2021 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 21-80026-CR-CANNON


  UNITED STATES OF AMERICA,

                         Plaintiff,
  vs.

  ALIREZA HENDIJANI,
  TYLER ROMAN,
  EMILIO SANTIAGO,
  JOSHUA GRAUER, and
  MANUEL TOPETE,

                    Defendants.
  _________________________________/

             ORDER SETTING TRIAL DATE AND PRETRIAL INSTRUCTIONS

         THE ABOVE CAUSE comes before the Court sua sponte. Given the ongoing public

  health crisis caused by COVID-19 and the corresponding entry of Administrative Order 2020-76

  (“Eighth Order Concerning Jury Trials and Other Proceedings”), which continued all jury trials in

  the Southern District of Florida set to begin on or after March 30, 2020, until May 3, 2021, it is

         ORDERED AND ADJUDGED that the Court finds, pursuant to 18 U.S.C.

  § 3161(h)(7)(A), that the ends of justify served by the extended trial date set forth herein outweigh

  the best interests of the parties and the public in a speedy trial, given the need to protect the health

  and safety of Defendants, their counsel, prosecutors, court staff, and the public by reducing the

  number of in-person hearings to the fullest extent possible, and due to the inability of the Court to

  ensure the availability of a fair cross-section of jurors absent a continuance.

         Accordingly, the period of delay resulting from the trial date set forth herein—from the

  date of this order, March 1, 2021, through the start of trial—shall be considered excludable time
Case 9:21-cr-80026-AMC Document 63 Entered on FLSD Docket 03/11/2021 Page 2 of 5


                                                                 CASE NO. 21-80026-CR-CANNON

  under the Speedy Trial Act. See 18 U.S.C. § 3161. This case is hereby set for a Criminal Jury

  Trial at Alto Lee Adams, Sr. United States Courthouse, 101 South U.S. Highway 1, Courtroom

  4008, Fort Pierce, Florida 34950, during the two-week period commencing June 7, 2021, or as

  soon thereafter as the case may be called. A Calendar Call will be held at 1:45 p.m. on Tuesday,

  June 1, 2021 at the same location. All pre-trial motions and motions in limine must be filed by

  Friday, April 9, 2021. Each party is limited to filing one motion in limine; if there is more than

  one Defendant, Defendants shall file a combined motion unless a clear conflict of position exists,

  in which case the parties shall explain that conflict in their individual motions. Motions in limine

  may not, without leave of the Court, exceed the page limits allowed by the Rules, and they must

  state with particularity the evidence at issue and the legal and factual basis relevant to disposition

  of the motion.

         It is further ORDERED as follows:

     1. All requests for Writs Ad Testificandum must be filed no later than 14 business days prior

         to the first day of the scheduled trial period.

     2. In accordance with Local Rule 88.5, the parties shall file speedy trial reports every

         twenty-one (21) days hereafter until the time of trial or plea.

     3. All responses pursuant to the Standing Discovery Order and/or Local Rule 88.10 shall be

         provided in a timely fashion in accordance with the dates scheduled by the magistrate

         judge. Noncompliance with the Standing Discovery Order, the Local Rules, or the Federal

         Rules of Criminal Procedure may result in sanctions. Any notice submitted pursuant to

         Federal Rule of Evidence 404(b) shall identify with particularity the evidence to be

         introduced and include a specific factual and legal basis supporting admission.


                                                    2
Case 9:21-cr-80026-AMC Document 63 Entered on FLSD Docket 03/11/2021 Page 3 of 5


                                                                CASE NO. 21-80026-CR-CANNON

     4. To the extent required by Local Rule 88.9(a), all motions shall be accompanied by a written

        statement certifying that counsel for the moving party has conferred with opposing counsel

        in a good faith effort to resolve by agreement the subject matter of the motion.

     5. Counsel shall be prepared to conduct limited voir dire following the Court’s questioning

        of the panel. Prior to Calendar Call, each party may file no more than 10 proposed voir

        dire questions (including any sub-parts) for the Court to consider asking of the venire.

        The Court will not permit the backstriking of jurors.

     6. The parties shall submit, in Word format, via e-mail to cannon@flsd.uscourts.gov,

        proposed jury instructions, including substantive charges and defenses, and a proposed

        verdict form prior to Calendar Call. For instructions on filing proposed documents,

        please see http://www.flsd.uscourts.gov. Although the parties need not agree on each

        proposed instruction, the parties shall submit their proposed jury instructions and verdict

        form jointly, and every instruction must be supported by citation to authority. Where the

        parties do not agree on a proposed instruction, the instruction shall be set forth in bold type.

        Instructions proposed only by the Government shall be underlined. Instructions proposed

        solely by the defense shall be italicized. Furthermore, the parties should identify, as to

        each proposed jury instruction, whether the proposed language conforms to the Eleventh

        Circuit Pattern Jury Instructions. If a proposed instruction deviates from the Pattern Jury

        Instructions in any respect, such alteration should be made clear in the filing with a

        supporting explanation. To access the latest changes to the Eleventh Circuit’s Pattern Jury

        Instructions, please see https://www.ca11.uscourts.gov/pattern-jury-instructions.

     7. Prior to Calendar Call, all counsel shall file lists of proposed witnesses and/or exhibits to

        be presented at trial. All exhibits to be offered into evidence must be re-labeled in
                                               3
Case 9:21-cr-80026-AMC Document 63 Entered on FLSD Docket 03/11/2021 Page 4 of 5


                                                                   CASE NO. 21-80026-CR-CANNON

            accordance with the proposed exhibit list. (Government exhibits are to be designated

            numerically; defense exhibits, alphabetically).

        8. Any change of plea must be taken prior to 5:00 p.m. on the last business day before

            trial is scheduled to begin. See, e.g., United States v. Gamboa, 166 F.3d 1327, 1331

            (11th Cir. 1999).

        9. Any motion for a continuance of trial shall set forth in detail which factors constitute

            grounds for a continuance pursuant to 18 U.S.C. § 3161(7)(B).

        10. The filing by counsel of a “Notice of Unavailability” by motion or otherwise is not

            provided for under the local rules and shall not be presumed to modify or alter the Court’s

            scheduling order.

        11. If any party seeks to introduce transcript(s) at the trial, that party shall exchange those

            transcripts with all counsel prior to Calendar Call. If a transcript cannot be agreed upon,

            each party shall be prepared to produce its own version for the trier of fact.

        12. All anticipated Jencks Act 1 material shall be turned over to defense counsel no later than

            the morning of the first day of trial. The material shall include a face sheet for defense

            counsel to sign and date, acknowledging receipt. For purposes of the record, the signed

            face sheet must be filed by the government on CM/ECF no later than seven (7) days after

            the conclusion of the trial.

        13. Upon receipt of this Order, defense counsel shall certify with the Court’s courtroom deputy

            whether the Defendant requires the aid of an interpreter. The parties are further instructed




  1
      18 U.S.C § 3500
                                                      4
Case 9:21-cr-80026-AMC Document 63 Entered on FLSD Docket 03/11/2021 Page 5 of 5


                                                                   CASE NO. 21-80026-CR-CANNON

           to notify the Court, at least 24 hours prior to any hearings or trial, if an interpreter is

           required.

        14. Arrangements for appropriate clothing for defendants in custody must be made with the

           Bureau of Prisons at least seven (7) days prior to the scheduled trial date.

        15. Local Rule 7.1(a)(2) requires that certain motions be accompanied by proposed orders;

           such proposed orders must be filed as attachments to the motions. Furthermore, pursuant

           to the CM/ECF Administrative Procedures, proposed orders shall be submitted to the Court

           by e-mail in Word format at cannon@flsd.uscourts.gov.

        16. Pursuant to Local Rule 5.3, and consistent with the Eleventh Circuit’s Local Rules and

           Internal Operating Procedures, see 11th Cir. R. 11-3, within ten (10) days of the conclusion

           of a trial or other proceeding, the parties must file via CM/ECF electronic versions of

           documentary exhibits that      the   party    offered    or   introduced       into   evidence,

           including properly labeled photographs of non-documentary physical exhibits.               The

           parties are reminded to review each of the requirements set forth in Local Rule 5.3,

           including the requirement to redact certain information and to certify compliance with

           Local Rule 5.3.

  DONE AND ORDERED in Fort Pierce, Florida this 11th day of March 2021.




                                                         _________________________________
                                                         AILEEN M. CANNON
                                                         UNITED STATES DISTRICT JUDGE
  cc:      counsel of record




                                                     5
